NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 23, 2015 *
                               Decided February 24, 2015

                                          Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 14-3098
                                                Appeal from the
GLENN J. HOPKINS,                               United States District Court for the
          Plaintiff-Appellant,                  Central District of Illinois.

       v.                                       No. 11-3347

SPRINGFIELD HOUSING AUTHORITY,                  Richard Mills,
         Defendant-Appellee.                    Judge.

                                        ORDER

       After Glenn Hopkins lost his housing subsidy, he sued the Springfield Housing
Authority under the Fair Housing Act, the Americans with Disabilities Act, 42 U.S.C.
§ 1983, and various state laws. The district court granted the Housing Authority’s
motion to dismiss, and Hopkins appeals. We affirm the district court’s judgment.
       As recounted in an earlier order, Hopkins v. Springfield Hous. Auth., 485 F. App’x
137, 140 (7th Cir. 2012) (upholding denial of preliminary injunction), Hopkins, a


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 14-3098                                                                          Page 2

recipient of Section 8 housing vouchers, sued the Housing Authority after it reduced his
subsidy to account for income he failed to disclose in his recertification application.
See 24 C.F.R. §§ 882.515, 982.552. He alleged that the Housing Authority discriminated
against him under the Americans with Disabilities Act, 42 U.S.C. § 12132, and the Fair
Housing Act, id. § 3604(f)(3)(B), when it failed to accommodate his disability (the
specifics of which are not in the record), and retaliated against him under the ADA, id.
§ 12203(a), when it reduced his subsidy and inspected his apartment in response to
letters he wrote to Senator Richard Durbin and Secretary of Housing and Urban
Development Shaun Donovan complaining of discrimination. He also sought relief
under 42 U.S.C. § 1983 on the ground that the defendants violated and conspired to
violate his rights under the ADA and Fair Housing Act.

        The district court granted the Housing Authority’s motion to dismiss. Hopkins
could not state either a discrimination or retaliation claim under the ADA, the court
explained, because the complaint and supporting documents reflected that his subsidy
was reduced based on a change in household membership and not on any disability or
in retaliation for any protected activity. Any retaliation claim additionally failed because
there was no causal connection between the subsidy reduction and Hopkins’s protected
activity—the letters to Durbin and Donovan—because the former preceded the latter.
Nor could he state a Fair Housing Act claim, the court continued, because he did not
allege that he sought any accommodation or that a requested accommodation was
linked to a disability. Hopkins also could not state a § 1983 claim for deprivation of his
rights under the ADA or the Fair Housing Act because the enforcement mechanisms
provided in those statutes meant for their remedies to be exclusive. And, finally, the
court declined to exercise supplemental jurisdiction over Hopkins’s state-law claims.

        On appeal Hopkins argues that the Housing Authority discriminated against him
under the Fair Housing Act and the ADA because it treated him adversely even though
he is disabled. Significantly, however, Hopkins’s claim of discrimination lacks an
essential element: that someone else was treated differently. See Wigginton v. Bank of Am.
Corp., 770 F.3d 521, 522 (7th Cir. 2014). In fact, Hopkins concedes that the Housing
Authority reduced his subsidy for a nondiscriminatory reason—because his household
size changed. Because the complaint does not allege that Hopkins was treated differently
than other voucher recipients because of his disability, the district court properly
dismissed the claim.
        Regarding his retaliation claim, Hopkins argues that the district court overlooked
his assertion that the Housing Authority’s subsidy reduction and demand for repayment
violated its own policy ensuring that its policies will not, without good cause, force a
No. 14-3098                                                                            Page 3

family to move. 24 C.F.R. § 882.509. The Housing Authority must have been retaliating
against him, he argues, if it would go so far as to violate its own policy. But as the district
court correctly explained, the Housing Authority lowered his subsidy and ordered
repayment before Hopkins complained to Senator Durbin and the Housing Authority.
See Kampmier v. Emeritus Corp., 472 F.3d 930, 940 (7th Cir. 2007) (protected activity must
come before adverse action); Stone v. City of Indianapolis Pub. Utils. Div., 281 F.3d 640, 644
(7th Cir. 2002) (same). And though the Housing Authority did inspect Hopkins’s home
after he complained, he does not explain why these inspections were adverse actions.

       Next Hopkins generally disagrees with the district court’s conclusion that he
could not use § 1983 to pursue remedies under the ADA or the Fair Housing Act. But
Hopkins cannot plausibly allege a claim for conspiracy under § 1983 because he has no
claim under the Fair Housing Act or the ADA (or as he asserts for the first time on
appeal, the Fourth Amendment) in the first place. See Logan v. Wilkins, 644 F.3d 577, 583
(7th Cir. 2011).

       Hopkins also asserts that the district court wrongly refused to decide his state-law
claims. But the court did not abuse its discretion by declining to exercise supplemental
jurisdiction over Hopkins’s state-law claims after dismissing all of his federal claims.
See 28 U.S.C. § 1367(c)(3); Capeheart v. Terrell, 695 F.3d 681, 686 (7th Cir. 2012).

         Hopkins finally urges that the district judge’s unfavorable rulings reflect
obstruction of justice, bias against him, and a criminal conspiracy with the Housing
Authority. But unfavorable rulings alone will almost never suffice to establish judicial
bias or misconduct. Liteky v. United States, 510 U.S. 540, 555 (1994); Grove Fresh Distribs.,
Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002); see In re Nora, No. 13-2676,
2015 WL 554396 (7th Cir. Feb. 11, 2015).

      We have considered Hopkins’s remaining arguments, including that the district
judge violated RICO and the Hobbs Act, and none has merit.

                                                                                 AFFIRMED.